LAWRENCE E. MAGUIRE, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentMaguire v. CommissionerDocket No. 25180-81.United States Tax CourtT.C. Memo 1982-640; 1982 Tax Ct. Memo LEXIS 98; 45 T.C.M. (CCH) 38; T.C.M. (RIA) 82640; November 8, 1982.  *98  Lawrence E. Maguire, pro se.  Oksana O. Xenos, for the respondent.  HAMBLENMEMORANDUM OPINION HAMBLEN, Judge: Respondent determined a deficiency of $2,414.29 in petitioner's 1979 Federal income tax.  After concessions, the sole issue for decision is whether petitioner's wages constituted taxable income.  All of the facts have been stipulated and are found accordingly.  Petitioner Lawrence E. Maguire resided in Detroit, Michigan, when he filed his original and amended 1979 Federal income tax returns with the Internal Revenue Service and when he filed his petition in this case.  During 1979, petitioner was employed by the Grand Trunk Western Railroad Company and received wages of $21,293.50 therefrom.  On his original 1979 tax return, petitioner reported his wages as income, but on his amended return and in his petition he has claimed that his wages are not taxable and has demanded a refund of the taxes withheld from his wages.  The deficiency determined by respondent was based on other matters that the parties have settled.  Petitioner maintains that his wages are not taxable because the exchange of his labor for compensation involved an exchange of*99  property of equal value upoin which no gain was realized.  We find petitioner's argument wholly without merit.  It is well settled that wages received in exchange for services rendered constitute taxable income.  ; . 1 To say any more on this issue would represent a waste of this Court's resources.  Accordingly, we hold for respondent.  To reflect the foregoing, Decision will be entered under Rule 155.Footnotes1. See also .↩